DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Allowed Claims: Claims 28-65 are allowed. 
Applicant’s filing of the Terminal Disclaimer is sufficient to overcome the non-obviousness double patenting rejection of the claims. These rejections are respectfully withdrawn. 

Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Claims 28 and 43 recite: “28.    (Previously presented) A system for electronic gaming comprising:
a first game station at a first location, the first game station configured to allow a user to play a game;
a game server remote from the first game station;
a central determinate translator which is constructed and arranged in communication with the game server, the game server communicating directly with the first game station; 
wherein the central determinate translator is configured with game instructions and prize information corresponding to the game; and wherein the central determinate translator is integrated into the first game station.”
	“43.    (Previously presented) A system for electronic gaming comprising:
a first game station at a first location, the first game station configured to allow a user to play a game;
a game server remote from the first game station; and

wherein the central determinate translator is remote from the first game station and is configured with game inputs, game outputs, game instructions and prize information corresponding to the game;
wherein the central determinate translator provides to the first game station the game inputs game outputs, the game instructions, and the prize information required for playing the game on the first game station; and 
wherein the first game station is configured to display the inputs and accept input from the user based on the inputs provided by the central determinate translator; and 
wherein the first game station is configured to send the outputs to the game server according to the outputs provided by the central determinate translator.”
	
Regarding the prior art: 
Similar to the parent case, the closest prior art appears to be U.S. Patent Application Publication 2013/0281183 A1 to Borissov et al. Borissov generally discloses a server-based gaming system includes a plurality of gaming machines or terminals, at least one gaming terminal control server and one or more game servers, where game processes and system/machine processes are separated.  The gaming terminals have separate game process layers and machine or system process layers. It also discloses the integration of the game and system functionality occurs at or via the terminal control server 40...the game process layer 100 of the gaming terminal 22 also communicates with the terminal control server 40. As illustrated, such communications are preferably via the vendor's game server 44. In one embodiment, the communications are according to an "integration" protocol or the communications are "translated" at the terminal control server 40... Vendor 1 may code their game code in accordance with an HTML x protocol. When a Vendor l's game is presented at a gaming terminal 22, the gaming terminal 22 may communicate game activities to Vendor l's game server 44. Vendor l's game server may implement a translation engine which translates the game activity information into a standardized integration protocol. That translated information may then be transmitted to the terminal control server 40 for use by the terminal control server 40 in controlling the gaming terminal via the system process layer 102 of the gaming terminal 22. 
However, Borissov does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 28-65 are allowable as amended over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715